               Case 20-60066-jwc                  Doc 1     Filed 01/02/20 Entered 01/02/20 20:52:19                              Desc Main1/02/20 8:51PM
                                                            Document      Page 1 of 12
Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF GEORGIA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                DO@King Plow Arts Center LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  517 Jones Ave.
                                  Atlanta, GA 30314
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Fulton                                                          Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                 Case 20-60066-jwc                  Doc 1        Filed 01/02/20 Entered 01/02/20 20:52:19                              Desc Main1/02/20 8:51PM
Debtor
                                                                 Document      Page 2 of Case
                                                                                          12 number (if known)
          DO@King Plow Arts Center LLC
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                  Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                          Case number
                                                  District                                 When                          Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     Nacasha Leca Ruffin                                        Relationship

                                                             Northern District of
                                                  District   Georgia                       When       1/02/20           Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
                Case 20-60066-jwc               Doc 1         Filed 01/02/20 Entered 01/02/20 20:52:19                                Desc Main1/02/20 8:51PM
Debtor
                                                              Document      Page 3 of Case
                                                                                       12 number (if known)
         DO@King Plow Arts Center LLC
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                 Case 20-60066-jwc              Doc 1        Filed 01/02/20 Entered 01/02/20 20:52:19                               Desc Main1/02/20 8:51PM
Debtor
                                                             Document      Page 4 of Case
                                                                                      12 number (if known)
          DO@King Plow Arts Center LLC
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      January 2, 2020
                                                  MM / DD / YYYY


                             X   /s/ Nacasha Leca Ruffin                                                 Nacasha Leca Ruffin
                                 Signature of authorized representative of debtor                        Printed name

                                 Title




18. Signature of attorney    X   /s/ William A. Rountree                                                  Date January 2, 2020
                                 Signature of attorney for debtor                                              MM / DD / YYYY

                                 William A. Rountree
                                 Printed name

                                 Rountree, Leitman & Klein, LLC
                                 Firm name

                                 Century Plaza I
                                 2987 Clairmont Road, Ste 175
                                 Atlanta, GA 30329
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     404-584-1244                  Email address      swenger@rlklawfirm.com

                                 616503 GA
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                    Case 20-60066-jwc                     Doc 1       Filed 01/02/20 Entered 01/02/20 20:52:19                                         Desc Main1/02/20 8:51PM
                                                                      Document      Page 5 of 12

 Fill in this information to identify the case:
 Debtor name DO@King Plow Arts Center LLC
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF                                                                                         Check if this is an
                                                GEORGIA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 ADP                                                                                                                                                                      $18,000.00
 5800 Windward                   courtney.miller@ad
 Pkwy, MS B301                   p.com
 Alpharetta, GA
 30005
 American Express                                                                                                                                                           $5,148.44
 Delta Card                      fax 678-924-9652
 c/o Zwicker &                   678 924-9644
 Associates
 3505 Koger Blvd.
 Ste 125
 Duluth, GA 30096
 American Express                                                                                                                                                         $79,295.01
 Platinum                        FAX 678 924-9652
 c/o Zwicker &                   678-924-9644
 Associates
 3505 Koger Blvd Ste
 125
 Andover, MA 01810
 ARF ( Advanced                                                                                                                                                           $68,000.00
 Rest. Finance)                  fax 206365-0575
 c/o Benjamin E.
 Kelly PS
 9218 Rossevelt Way
 NE
 Seattle, WA 98115
 Arthur E. Ferdinand                                                                                                                                                      $20,682.43
 Tax
 Commissioner                    4046136100
 141 Pryor St.
 Atlanta, GA 30303
 Arthur E. Ferdinand                                             0 Jones Ave NW                                                                                           $16,255.58
 Tax
 Commissioner
 141 Pryor St.
 Atlanta, GA 30303



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 20-60066-jwc                     Doc 1       Filed 01/02/20 Entered 01/02/20 20:52:19                                         Desc Main1/02/20 8:51PM
                                                                      Document      Page 6 of 12

 Debtor    DO@King Plow Arts Center LLC                                                                       Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Arthur E. Ferdinand                                             514 Western Ave                                                                                            $4,794.84
 Tax                                                             NW
 Commissioner
 141 Pryor St.
 Atlanta, GA 30303
 Arthur E. Ferdinand                                             511 Jones Ave.                                                                                             $3,469.25
 Tax
 Commissioner
 141 Pryor St.
 Atlanta, GA 30303
 Arthur E. Ferdinand                                             Maple St. NW                                                                                                 $942.22
 Tax
 Commissioner
 141 Pryor St.
 Atlanta, GA 30303
 Capital One Spark                                                                                                                                                        $35,000.00
 1680 Capital One Dr.            FAX 804-968-3550
 Mc Lean, VA 22102
 Georgia Department                                                                                                                                                           $369.30
 of Labor
 148 Andew Young
 Int'l Blvd. NE
 Atlanta, GA 30303
 Georgia Department                                                                                                                                                           $345.75
 of Labor
 148 Andew Young
 Int'l Blvd. NE
 Atlanta, GA 30303
 Georgia Department                                                                                                                                                       $26,885.83
 of Revenue                      bheinz@law.ga.gov
 1800 Centrury
 Center Blvd
 Suite 9100
 Atlanta, GA 30345
 Investa Services                                                511 Jones Ave                                         $2,132.95                       $0.00                $2,132.95
 GSRAN-Z Servicing               Contact@investase
 Acct. FIS                       rvices.com
 Lockbox, 100 Grove
 Rd. Ste F-2
 Atlanta, GA 30303
 Investa Services                                  511 Jones Ave                                                       $4,740.32                       $0.00                $4,740.32
 GSRAN-Z Servicing               Contact@investase NW
 Acct FIS                        rvices.com
 Lockbox, 100 Grove
 Rd. Ste F-2
 Paulsboro, NJ 08066
 Investa Services                                                                                                                                                           $2,132.95
 GSRAN-Z Servicing               Contact@investase
 Acct FIS                        rvices.com
 Lockbox, 100 Grove
 Rd. Ste F D
 Paulsboro, NJ 08066


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 20-60066-jwc                     Doc 1       Filed 01/02/20 Entered 01/02/20 20:52:19                                         Desc Main1/02/20 8:51PM
                                                                      Document      Page 7 of 12

 Debtor    DO@King Plow Arts Center LLC                                                                       Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Opentable, Inc.                                                                                                                                                            $2,300.00
 29109 Network        fax 415 267-0936
 Place
 Chicago, IL 60673
 SunTrust                                                                                                                                                                 $37,000.00
 7455 Chancellor Dr.
 Orlando, FL 32809
 Sysco Atlanta, LLC.                                                                                                                                                      $16,913.35
 2225 Riverdale Rd    knott.cynthia@va.s
 Atlanta, GA 30337    ysco.com
 Whaley Parts and                                                                                                                                                             $570.63
 Supply
 Biehl & Biehl Inc
 325 E. Fullerton Ave
 Carol Stream, IL
 60188




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
             Case 20-60066-jwc                       Doc 1           Filed 01/02/20 Entered 01/02/20 20:52:19        Desc Main1/02/20 8:51PM
                                                                     Document      Page 8 of 12




                                                               United States Bankruptcy Court
                                                                     Northern District of Georgia
 In re      DO@King Plow Arts Center LLC                                                            Case No.
                                                                                   Debtor(s)        Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to the best

of my knowledge.




 Date:       January 2, 2020                                            /s/ Nacasha Leca Ruffin
                                                                        Nacasha Leca Ruffin/
                                                                        Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
    Case 20-60066-jwc   Doc 1   Filed 01/02/20 Entered 01/02/20 20:52:19   Desc Main
                                Document      Page 9 of 12

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                         ACE(Acess Capital For
                         Entrepeneurs)
                         504 Fair St. SW



                         ADP
                         5800 Windward Pkwy, MS B301
                         Alpharetta, GA 30005



                         AHA Consulting
                         Schulten Ward Turner & Weiss
                         260 Peachtree St. NE
                         Atlanta, GA 30303



                         American Express Delta Card
                         c/o Zwicker & Associates
                         3505 Koger Blvd. Ste 125
                         Duluth, GA 30096



                         American Express Platinum
                         c/o Zwicker & Associates
                         3505 Koger Blvd Ste 125
                         Andover, MA 01810



                         ARF ( Advanced Rest. Finance)
                         c/o Benjamin E. Kelly PS
                         9218 Rossevelt Way NE
                         Seattle, WA 98115



                         Arthur E. Ferdinand Tax
                         Commissioner
                         141 Pryor St.
                         Atlanta, GA 30303



                         Capital One Spark
                         1680 Capital One Dr.
                         Mc Lean, VA 22102
Case 20-60066-jwc   Doc 1   Filed 01/02/20 Entered 01/02/20 20:52:19   Desc Main
                            Document     Page 10 of 12


                     CenterState Bank
                     3565 Piedmont Rd, NE
                     Bldg. 3, Suite 210
                     Atlanta, GA 30305



                     Georgia Department of Labor
                     148 Andew Young Int'l Blvd. NE
                     Atlanta, GA 30303



                     Georgia Department of Revenue
                     1800 Centrury Center Blvd
                     Suite 9100
                     Atlanta, GA 30345



                     Internal Revenue Service
                     PO Box 7346
                     Philadelphia, PA 19101



                     Invest Atlanta
                     133 Peachtree St. NE
                     Suite 2900
                     Atlanta, GA 30303



                     Investa Services
                     GSRAN-Z Servicing Acct. FIS
                     Lockbox, 100 Grove Rd. Ste F-2
                     Atlanta, GA 30303



                     Investa Services
                     GSRAN-Z Servicing Acct FIS
                     Lockbox, 100 Grove Rd. Ste F D
                     Paulsboro, NJ 08066



                     Investa Services
                     GSRAN-Z Servicing Acct FIS
                     Lockbox, 100 Grove Rd. Ste F-2
                     Paulsboro, NJ 08066
Case 20-60066-jwc   Doc 1   Filed 01/02/20 Entered 01/02/20 20:52:19   Desc Main
                            Document     Page 11 of 12


                     Opentable, Inc.
                     29109 Network Place
                     Chicago, IL 60673



                     Quirk & Quirk, LLC.
                     300 Century Springs West
                     6000 Lake Forrest Drive, N.W.
                     Atlanta, GA 30328



                     Sherwin Williams Company
                     c/o DeHann & Bach
                     25 Whitney Dr. Ste 106
                     Milford, OH 45150



                     Shields Engineering
                     409 John Wesley Dobbs Ave
                     #F
                     Atlanta, GA 30312



                     Stability Engineering
                     1376 Church St.
                     Decatur, GA 30030



                     SunTrust
                     7455 Chancellor Dr.
                     Orlando, FL 32809



                     Sysco Atlanta, LLC.
                     2225 Riverdale Rd
                     Atlanta, GA 30337



                     Vesta Holdings
                     1266 West Paces Ferry Rd
                     #517
                     Atlanta, GA 30303
Case 20-60066-jwc   Doc 1   Filed 01/02/20 Entered 01/02/20 20:52:19   Desc Main
                            Document     Page 12 of 12


                     Whaley Parts and Supply
                     Biehl & Biehl Inc
                     325 E. Fullerton Ave
                     Carol Stream, IL 60188
